IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-79,721-01


                       EX PARTE ALEXANDER HEBRARD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1293350-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of felon in possession of a firearm and sentenced to four years’ imprisonment. He did not appeal his

conviction.

       Applicant raises actual innocence, due process violation, and ineffective assistance of

counsel. We will grant relief due to ineffective assistance of counsel. At the time of this offense,

the conviction alleged in the indictment as the underlying felony was still on appeal in Oregon. Had
counsel adequately researched the underlying felony to determine that it was not final, this offense

could have been dismissed prior to a plea being entered. Applicant was therefore prejudiced by

counsel’s failure to research the prior offense. The State and trial court agree that Applicant is

entitled to relief.

        Relief is granted. The judgment in Cause No. 1293350 in the 177th Judicial District Court

of Harris County is set aside, and Applicant is remanded to the Harris County Sheriff to answer the

charge against him. The trial court shall issue any necessary bench warrant within 10 days after the

mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 24, 2013
Do Not Publish